Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-11 and 17-20 are objected to because of the following informalities: 
For Claims 1-11 and 17-20, the applicant has used verbs improperly. In apparatus/product claims, the verbs detailing the function of the device should be written e.g. configured to”.
Therefore, change:
“circuit to selectively direct” to “circuit configured to selectively direct” (claim 1 line 6, claim 2 line 2, Claim 18 line 2, & 17 line 6)
“circuit [also] selecting” to “circuit [also] configured to select” (Claim 1 line 8, Claim 2 line 4, Claim 17 line 6, & Claim 18 line 4; [also] only applies to Claims 2 and 18)
“to override” to “configured to override” (Claim 1 line 11, Claim 2 line 7, Claim 17 line 11, & Claim 18 line 6)
“further to select” to “further configured to select” (Claim 3 lines 1 & 2)
“directs” to “configured to direct” (Claim 5 line 2)
“releases” to “configured to release” (Claim 6 line 2)
Appropriate correction is required.
Specification
The abstract of the disclosure is objected to because it contains improper language. Replace “The presently disclosed technology” with “This invention” or “This technology”. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10, 12, 14-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (USPGPN 20070247107).
 Independent Claim 1, Wang discloses an electronic device (Figs. 1 & 2A) comprising: a first device section including a first battery power source (220 including 240 inside of pack 210), the first battery power source including a first internal fuel gauge (240, see ¶’s [22-26, esp. 22, 23, 26] which describes 240 both measuring a voltage and the use of this voltage in determining a voltage and charge level by controller 260); a second device section including a second battery power source (230 including 250 inside of pack 210), the second battery power source including a second internal fuel gauge (250, see ¶’s [22-26, esp. 22, 23, 26] which describes 250 both measuring a voltage and the use of this voltage in determining a voltage and charge level by controller 260); a first charge circuit to selectively direct power from an external power source to one or both of the first and the second battery power sources according to a first charging phase (170/176 along with 222, 224, 232, 234, 280, & 270, see ¶’s [18, 20, 21]), the first charge circuit selecting the first charging phase based on a composite state of charge of the first and the second battery power sources detected at the first charge circuit residing above an activation threshold (¶’s [23-32, esp. 23, 26, 27, 30, & 32]); and a common charge controller (260) to override the first charging phase of the first charge circuit based on an output from one of the first and the second internal fuel gauges residing below the activation threshold (¶[26], goes into the pre-charging when below charge level threshold, see Figs. 2A-4).
Dependent Claim 3, Wang discloses the first charge circuit is further to select the first charging phase from at least two available charging phases based on the detected composite state of charge at the first charge circuit (see Fig. 2B, Figs. ¶’s [23, 26, 27, 30]).
Dependent Claim 4, Wang discloses the first charging phase is selected from two or more of a pre-charge phase, a fast-charge phase, and an end-of-charge phase (Figs. 2B-4).
Dependent Claim 5, Wang discloses the common charge controller further directs the first charging phase to be set to the pre-charge phase responsive to one of the first and the second internal fuel gauges indicating a state of charge below the activation threshold (¶[26] charging/charge/soc are equivalents).
Dependent Claim 6, Wang discloses the common charge controller further releases the first charging phase from the pre-charge phase responsive to both of the first and the second internal fuel gauges indicating a state of charge above the activation threshold (Fig. 4 steps 410, 412, & 420 demonstrate that the embodiment of Fig. 3 is not the only embodiment, where both the first and second batteries are verified to end the pre-charging phase before entering the normal charge mode 420, as further described in ¶’s [31, 32]).
Dependent Claim 7, Wang discloses the override by the common charge controller is a programed command executed at the first charge circuit (by switching on 270 and 280 of the first charge circuit, it performs the pre-charging).
Dependent Claim 8, Wang discloses the override by the common charge controller is a substitution of a lower current than that associated with the first charging phase in a register for the first charging phase at the first charge circuit (by switching on 270 and 280 of the first charge circuit, it performs the pre-charging).

Dependent Claim 10, Wang discloses the first charge circuit includes a pair of field-effect transistors controlled by a charge controller (270, 222, 224, 232, 234, & 280 by 260).
Independent Claim 12, Wang discloses a method of controlling a transition between charging phases (Figs. 2B-4) of an electronic device (Figs. 1 & 2A) comprising: detecting a composite state of charge of a first battery power source (220 including 240) within a first device section and a second battery power source (230 including 250) within a second device section of the electronic device (240, 260, & 250, see ¶’s [22-26, esp. 22, 23, 26] which describes 240/250 both measuring a voltage and the use of this voltage in determining a voltage and charge level by controller 260); selecting a first charging phase for a first charge circuit (170/176 along with 222, 224, 232, 234, 280, & 270, see ¶’s [18, 20, 21]) to selectively direct power from an external power source to one or both of the first and the second battery power sources based on the detected composite state of charge residing above an activation threshold (either of normal or trickle/pulse charge of Figs. 2B-4); detecting a state of charge of the first battery power source at a first fuel gauge internal to the first battery power source (240 see ¶’s [22-26, esp. 22, 23, 26]); detecting a state of charge of the second battery power source at a second fuel gauge internal to the second battery power source (250, see ¶’s [22-26, esp. 22, 23, 26]); and overriding the first charging phase of the first charge circuit based on an output (¶’s [23-32, esp. 23, 26, 27, 30, & 32]) from one of the first and the second internal fuel gauges residing below the activation threshold (¶[26], goes into the pre-charging when below charge level threshold, see Figs. 2A-4).
Dependent Claim 14, Wang discloses the first charging phase is selected from two or more of a pre-charge phase, a fast-charge phase, and an end-of-charge phase (Figs. 2B-4).
Dependent Claim 15, Wang discloses the override by the common charge controller is a programed command executed at the first charge circuit (by switching on 270 and 280 of the first charge circuit, it performs the pre-charging).
Dependent Claim 16, Wang discloses the override by the common charge controller is a substitution of a lower current than that associated with the first charging phase in a register for the first charging phase at the first charge circuit (by switching on 270 and 280 of the first charge circuit, it performs the pre-charging).
Independent Claim 17, Wang discloses an electronic device (Figs. 1 & 2A) comprising: a first device section including a first battery power source (220 including 240 inside of pack 210), the first battery power source including a first internal fuel gauge (240, see ¶’s [22-26, esp. 22, 23, 26] which describes 240 both measuring a voltage and the use of this voltage in determining a voltage and charge level by controller 260); a second device section including a second battery power source (230 including 250 inside of pack 210), the second battery power source including a second internal fuel gauge (250, see ¶’s [22-26, esp. 22, 23, 26] which describes 250 both measuring a voltage and the use of this voltage in determining a voltage and charge level by controller 260); a first charge circuit (170/176 along with 222, 224, 232, 234, 280, & 270, see ¶’s [18, 20, 21]) to selectively direct power from an external power source to one or both of the first and the second battery power sources according to a fast-charge phase (normal charge phase, see Figs. 2B-4, as opposed to pre-charging or trickle charging), the first charge circuit selecting the fast-charge phase based on a composite state of charge of the first and the second battery power sources detected at the first charge circuit residing above an activation threshold (¶’s [23-32, esp. 23, 26, 27, 30, & 32]); and a common charge controller (260) to override the fast-charge phase of the first charge circuit and apply a pre-charge phase based on an output from one of the first and the second internal fuel gauges residing below the activation threshold (¶[26], goes into the pre-charging when below charge level threshold, see Figs. 2A-4).
Dependent Claim 19, Wang discloses the override by the common charge controller is a programed command executed at the first charge circuit (by switching on 270 and 280 of the first charge circuit, it performs the pre-charging).
Dependent Claim 20, Wang discloses the override by the common charge controller is a substitution of a current associated with the pre-charge phase in place of a current associated with a fast-charge phase in a register for the fast-charge phase at the first charge circuit (by switching on 270 and 280 of the first charge circuit, it performs the pre-charging).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (USPGPN 20070247107) in view of Wang et al (USPGPN 20200220364), hereinafter Wang2
Dependent Claim 9, Wang is silent to the first and the second battery power sources have disparate power storage characteristics (beyond just batteries which may naturally have different state of health characteristics which will occur over any period of time of operation).
Wang2 teaches the first and the second battery power sources have disparate power storage characteristics (¶[21] describes that the two batteries 22, 24 of Fig. 1 [which is analogous to the system of Wang] may have different chemistries, which one having ordinary skill in the art understands would mean they have disparate power storage characteristics). Official notice is taken that one of ordinary skill in the art understands that having two different types of batteries serves to improve the versatility of the system, where e.g. one type may be good for quick charging for regenerative breaking while the other may be good for long lasting charge retention, and e.g. one may be good for higher voltage loads while the other may be good for lower voltage loads [e.g. lower voltage battery needs less conversion for lower voltage loads while higher voltage battery needs less conversion for higher voltage loads, where more conversion requirements [up/down voltage] leads to reduced efficiency].
It would have been obvious to a person having ordinary skill in the art to modify Wang with Wang2 to provide improved versatility.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson (USPGPN 20190214837) in view of Wang et al (USPGPN 20070247107) 
Independent Claim 1, Kristjansson teaches an electronic device (Figs. 1-4 & 6) comprising: a first device section including a first battery power source (104 in Fig. 1, 204 in Fig. 2, 304 in Fig. 3, and 404 in Fig. 4), the first battery power source including a first internal fuel gauge (304/336 in Fig. 3 & 404/440 in Fig. 4); a second device section including a second battery power source (106 in Fig. 1, 206 in Fig. 2, 306 in Fig. 3, and 406 in Fig. 4), the second battery power source including a second internal fuel gauge (306/338 in Fig. 3 & 406/442 in Fig. 4); a first charge circuit to selectively direct power from an external power source to one or both of the first and the second battery power sources according to a first charging phase (108 in Fig. 1, 208 in Fig. 2, 308 in Fig. 3, & 408 in Fig. 4).
Kristjansson is silent to the first charge circuit selecting the first charging phase based on a composite state of charge of the first and the second battery power sources detected at the first charge circuit residing above an activation threshold; and a common charge controller to override the first charging phase of the first charge circuit based on an output from one of the first and the second internal fuel gauges residing below the activation threshold.
Wang teaches a first charge circuit to selectively direct power from an external power source to one or both of the first and the second battery power sources according to a first charging phase (170/176 along with 222, 224, 232, 234, 280, & 270, see ¶’s [18, 20, 21]), the first charge circuit selecting the first charging phase based on a composite state of charge of the first and the second battery power sources detected at the first charge circuit residing above an activation threshold (¶’s [23-32, esp. 23, 26, 27, 30, & 32]); and a common charge controller (260) to override the first charging phase of the first charge circuit based on an output from one of the first and the second internal fuel gauges residing below the activation threshold (¶[26], goes into the pre-charging when below charge level threshold, see Figs. 2A-4). Wang further teaches an electronic device (Figs. 1 & 2A) comprising: a first device section including a first battery power source (220 including 240 inside of pack 210), the first battery power source including a first internal fuel gauge (240, see ¶’s [22-26, esp. 22, 23, 26] which describes 240 both measuring a voltage and the use of this voltage in determining a voltage and charge level by controller 260); a second device section including a second battery power source (230 including 250 inside of pack 210), the second battery power source including a second internal fuel gauge (250, see ¶’s [22-26, esp. 22, 23, 26] which describes 250 both measuring a voltage and the use of this voltage in determining a voltage and charge level by controller 260). Wang teaches this method serves to improve the charging time for a plurality of batteries (¶’s [01, 07, 30]) and user experience (¶[07]). Wang and Kristjansson are analogous as both describe dual battery systems which are being charged inside a device.
It would have been obvious to a person having ordinary skill in the art to modify Kristjansson with Wang to provide improved charging time and user experience.
Dependent Claim 11, Kristjansson teaches a device section boundary oriented between the first and the second device sections, wherein the device section boundary is one of a hinged boundary and a flexible boundary (see hinged and/or flexible boundary between the batteries in view A of Fig. 1, where one having ordinary skill in the art understands that for a laptop, see ¶[13], the boundary would be hinged to add the convenience of protecting the screen when not needed and the convenience of being able to use the screen when needed).
Claims 2, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (USPGPN 20070247107) in view of Albsmeier et al (USPGPN 20140070760)
Dependent Claims 2, 13, and 18, Wang teaches the first charging phase selecting the first charging phase based on a composite state of charge of the first and the second battery power sources detected at the charge circuit residing above the activation threshold, the common charge controller to override the first charging phase of the charge circuit based on the output from one of the first and the second internal fuel gauges residing below the activation threshold (as described above for the independent Claims above).
Wang fails to explicitly teach a second charge circuit to selectively direct power from the external power source to one or both of the first and the second battery power sources also according to the first charging phase.
Albsmeier teaches a second charge circuit to selectively direct power from the external power source to one or both of the first and the second battery power sources also according to the first charging phase (see Fig. 3, which demonstrates that the first battery charger and the second battery charger can equally provide power to either or both of the first battery or the second battery, ¶’s [20, 21]). Albsmeier teaches that the circuitry improves efficiency & charging rate (¶[05, 06]). Albsmeier further teaches an embodiment like Wang’s circuit in Figs. 1, 2, & 4, thus making it analogous with both Wang and the present invention (both have several batteries which are being charged by charger[s]).
It would have been obvious to a person having ordinary skill in the art to modify Wang with Albsmeier to provide improved charging rate and efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859